Citation Nr: 1104913	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-49 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant had active service from September 1969 to April 1971.  
He also served a period of active duty for training (ADT) from 
June 6, 2000 to June 17, 2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appellant and his spouse presented testimony at a Board 
hearing, chaired by the undersigned Veterans Law Judge, sitting 
at the RO, in October 2010.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

A bilateral hearing loss disability is related to noise exposure 
during active service.  


CONCLUSION OF LAW

The appellant incurred a bilateral hearing loss disability due to 
an injury incurred in the line of duty during a period of ADT.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

However, as the Board is granting the claim for service 
connection, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  

Here, during the hearing, the undersigned Veterans Law Judge 
specifically informed the appellant of the elements that must be 
established to substantiate a claim for service connection, and 
related those elements to the appellant's claim.  The appellant 
was notified as to which elements still needed to be established.  
The appellant verified that all private and VA records had been 
submitted.  The appellant's assertions regarding the events of 
service, as well as his current symptomatology, were discussed in 
detail.  Moreover, the file was left open for 30 days in order to 
supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes initially that, although the appellant served 
during a period of war, the evidence does not suggest, and the 
appellant does not contend that he engaged in combat with the 
enemy, or that his claimed hearing loss disability is related to 
combat.  As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board also notes that, as the Veteran's claim relates to an 
injury in the line of duty during a period of ADT, the 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010), relating to certain 
chronic disabilities, such as organic diseases of the nervous 
system, do not apply. 

The appellant does not contend that he sustained a hearing loss 
disability during his first period of service, from September 
1969 to April 1971.  Rather, he contends that, during a period of 
ADT in 2000, he was exposed to the sound of an aircraft flying 
close to him, and that this caused injury to his hearing and 
resulted in a current hearing loss disability.  Specifically, in 
October 2010, he testified that two planes flew over him, and 
they were going very fast and made a very high pitched screeching 
sound, which was louder than most that he had heard.  He 
immediately felt a needle-like pain in his ear.  It hurt for a 
while and then went away.  

The claims file does contain a copy of orders dated March 2000, 
which show that the Veteran was ordered to ADT for a 12-day 
period in June 2000.  Service treatment records from that period 
do not refer to any hearing loss.  The appellant completed a 
certificate of physical condition in July 2001, and reported no 
physician's care during the prior 12 months, and no physical 
defects that might restrict his performance or prevent 
mobilization.  

While the service records do not document the incident described 
by the appellant and do not show hearing loss disability during 
service, the appellant is competent to describe the incident of 
being exposed to the sound of jets flying over him, as well as 
the discomfort he experienced contemporaneous to the event.  The 
appellant's statements are credible and consistent with his 
service, and to that extent, the Board accepts his account as 
described in his hearing testimony.  

After the incident in 2000, the first record of treatment for 
hearing problems comes in January 2009.  The appellant testified 
at his RO hearing that he first saw an audiologist in January 
2009, but that he had his hearing tested about 7 years earlier as 
a result of hearing complaints.  However, he has not submitted or 
identified any records from this visit.  The January 2009 report 
includes the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
65
LEFT
15
45
55
65
60

A private evaluation in August 2009 shows the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
65
LEFT
20
45
55
65
70

Speech discrimination was 84 percent in the right ear, and 92 
percent in the left ear.

A private evaluation in September 2009 shows the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
-
65
LEFT
20
45
60
-
70

The report of VA examination in October 2009 reveals the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
60
65
LEFT
5
40
50
60
70

The pure tone average was 43.75 for the right ear, and 55 for the 
right ear.  Speech discrimination was 92 percent for the right 
ear, and 84 percent for the left ear.  

Thus, the evidence clearly demonstrates that the appellant has a 
current hearing loss disability for VA purposes.  The question 
that remains to be answered is whether the current hearing loss 
disability is related to the incident described by the appellant.  

The appellant's private audiologist, K.B., provided a medical 
opinion in January 2009.  She noted a history of in-service noise 
exposure, including one instance of noise trauma associated with 
extreme pain and tinnitus in the left ear when he was serving in 
the Reserves.  K.B. diagnosed high frequency hearing loss, in a 
pattern consistent with either presbycusis and/or noise-induced 
hearing loss.  She stated that, given the history reported, and 
that the only precipitating factor for his loss is noise, it is 
more likely than not that such noise exposure is the primary 
cause of his hearing loss.  

The appellant was afforded a VA examination in October 2009.  The 
examiner diagnosed normal to moderately severe sensorineural 
hearing loss in the right ear, and normal to severe sensorineural 
hearing loss in the left ear.  The examiner reviewed and 
acknowledged the evaluation by K.B.  However, the examiner noted 
that hearing loss was first diagnosed more than 9 years after the 
reported incident with the jet flying over the appellant's head 
in 2000, and that there was no evidence of treatment for, or 
diagnosis of, bilateral hearing loss in service.  The examiner 
also noted that the appellant's military occupational specialty 
(MOS) was not a specialty associated with excessive noise.  She 
noted that recreational noise exposure was reported with 
lawnmower, weedeater, chainsaw, electric drills, but did not 
state the importance of this.  She concluded that it would be 
mere speculation to say the appellant's current hearing loss was 
caused by jets flying over head in 2000, because of lack of 
documentation of hearing loss until 2009, and lack of evidence of 
a noisy occupation. 

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

The Board finds the opinion of K.B. that the appellant's 
bilateral hearing loss disability is related to the incident 
reported in 2000, to be more persuasive than the opinion of the 
October 2009 VA examiner.  In fact, the VA opinion is 
inconclusive, and neither rules in or out a relationship to the 
incident in 2000.  The VA examiner's assertion that the 
appellant's MOS did not involve noise exposure avoids the 
pertinent question.  Indeed, he does not contend that his hearing 
loss is related to his MOS.  He contends that it is related to a 
specific incident of noise exposure.  Moreover, her reasoning 
regarding the appellant not being treated for hearing complaints 
in service is entirely consistent with the appellant's statements 
and testimony that, aside from the pain experienced coincident 
with the injury, he did not notice hearing loss immediately.  
Finally, the Board notes that VA examiner provided no explanation 
of her conclusion that an opinion could not be provided without 
resort to speculation.  She did not indicate whether this 
conclusion is a result of a lack of expertise, knowledge, or 
experience on her part, or a general lack of understanding or 
agreement in the medical community.  As the opinion is 
inconclusive and does not directly refute the finding of K.B., 
the Board finds the opinion of K.B. to be more persuasive on the 
question of nexus.  

As noted above, the Board accepts the appellant's account of his 
exposure to the sound of jets flying over him, and his experience 
of acute pain and tinnitus associated with that incident.  K.B. 
provided a conclusive opinion relating the current hearing loss 
disability to that in-service injury.  There is no conclusively 
stated opinion that conflicts with the opinion of K.B.  As such, 
service connection for a bilateral hearing loss disability is in 
order.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


